Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                                      Desc: Main
                          Document Page 1 of 14


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO

In re:

THE FINANCIAL OVERSIGHT AND
                                                                         PROMESA
MANAGEMENT BOARD FOR PUERTO RICO.,
                                                                         Title III
                  as representative of
                                                                         Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO,
et al.,                                                                  (Jointly Administered)

                  Debtors.1

THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,

                  as representative of

THE COMMONWEALTH OF PUERTO RICO.
et al.,                                                                  Adv. Proc. No. 18-00149-LTS
                  and                                                    ANSWER TO COMPLAINT
                                                                         FOR DECLARATORY RELIEF
THE OFFICIAL COMMITTEE OF
                                                                         AND DISALLOWANCE OF
UNSECURED CREDITORS OF ALL TITLE III
                                                                         ADMINISTRATIVE RENT
DEBTORS (OTHER THAN COFINA),
                                                                         CLAIMS
                  Plaintiffs,

v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

                  Defendant.




1
  The Debtors in these Title III cases, along with each Debtor’s respective Title III case number and the last four (4)
digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico
(the “Commonwealth”) (Bankruptcy Case No. 17-BK-3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii)
Employees Retirement System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case
No. 17-BK-3566 (LTS)) (Last Four Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation
Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv)
Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four
Digits of Federal Tax ID: 8474); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No.
17-4780)) (Last Four Digits of Federal Tax ID: 3747).


73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                                  Desc: Main
                          Document Page 2 of 14


    PUERTO RICO PUBLIC BUILDINGS AUTHORITY’S ANSWER TO COMPLAINT

         Pursuant to Federal Rule of Procedure 7008, Puerto Rico Public Buildings Authority

(“PBA”) files this answer (the “Answer”) to the Complaint for Declaratory Relief and

Disallowance of Administrative Rent Claims (the “Complaint”) filed by the Financial Oversight

and Management Board for Puerto Rico (“FOMB’), as representative of the Commonwealth of

Puerto Rico (the “Commonwealth”) and its related Title III debtors (the “Debtors”), and the

Official Committee of Unsecured Creditors of all Title III Debtors (other than COFINA) (the

“Committee”), the above-captioned plaintiffs (the “Plaintiffs”).

         Except as otherwise expressly admitted herein, PBA denies each and every allegation set

forth in the Complaint.2 Moreover, PBA specifically responds to each of the allegations in each

numbered paragraph of the Complaint as follows:

                                                I.
                                      NATURE OF PROCEEDING

         1.      PBA admits that PBA was created by Act No. 56 of the Puerto Rico Legislature,

approved on June 19, 1958, 22 L.P.R.A. §§ 901–917 (the “Enabling Act”). PBA admits that,

pursuant to section 902 of the Enabling Act, PBA is “constituted as an instrumentality of the

Commonwealth of Puerto Rico, exercising public and essential functions of the Government, and

the execution by [PBA] of the powers conferred by §§ 901– 917 of this title, shall be deemed and

understood to be an essential function of the Government of the Commonwealth of Puerto

Rico.”3 PBA admits that, pursuant to the Enabling Act, it is authorized to, among other things,

issue bonds (collectively, the “PBA Bonds”) for, among other things, the construction and/or

improvement of office space and other facilities (the “PBA Facilities”) “which seek to contribute


2
  To the extent a response is required, PBA denies any allegations in the unnumbered introductory paragraph of the
Complaint and any allegations in the headings and footnotes of the Complaint.
3
  22 L.P.R.A. § 902.

                                                        2
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                    Desc: Main
                          Document Page 3 of 14


to the public purpose of assisting the different departments, agencies, instrumentalities,

authorities, public corporations and municipalities of the Commonwealth of Puerto Rico to the

performance of their governmental functions.”4 PBA admits that the PBA Annual Financial

Information and Operating Data Report, dated April 28, 2017, discloses more than $4 billion in

aggregate principal amount of PBA Bonds outstanding for the fiscal year ended June 30, 2016,

but is without knowledge or information sufficient to form a belief about the exact amount of the

aggregate principal amount of outstanding PBA Bonds as of the date of this pleading. PBA

admits that, prior to the date of this Answer, it entered into agreements (the “Leases”) with

departments, agencies, instrumentalities, authorities, public corporations, and municipalities of

the Commonwealth with respect to the PBA Facilities. PBA refers to the referenced Enabling

Act and Leases for their contents. The remainder of Paragraph 1 asserts legal conclusions for

which no response is required; to the extent a response is required, the allegations are denied.

The allegations of Paragraph 1 are otherwise denied.

           2.        PBA admits that the above-captioned adversary proceeding seeks a declaratory

judgment that the Leases are not “true leases,” but, rather disguised financing transactions;

however, PBA denies that the Plaintiffs are entitled to any such relief. PBA admits that this

adversary proceeding seeks a declaratory judgment that certain of the Leases do not give rise to

administrative claims against the Debtors to the extent the Lessees are non-debtor entities. PBA

denies, however, that the Plaintiffs are entitled to any such relief. The remainder of Paragraph 2

asserts legal conclusions for which no response is required; to the extent a response is required,

the allegations are denied. The allegations of Paragraph 2 are otherwise denied.

           3.        PBA admits that holders of the PBA Bonds have previously alleged before this

Court that the “rent” payments due under the Leases are entitled to administrative expense
4
    Id., at § 903.

                                                   3
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                   Desc: Main
                          Document Page 4 of 14


treatment under the Bankruptcy Code and PROMESA. The remainder of Paragraph 3 asserts

legal conclusions for which no response is required; to the extent a response is required, the

allegations are denied. The allegations of Paragraph 3 are otherwise denied.

                                             II.
                                        THE PARTIES

         4.    PBA admits the allegations in Paragraph 4.

         5.    PBA admits the allegations in Paragraph 5.

         6.    PBA admits the allegations in Paragraph 6.

                                            III.
                                  JURISDICTION AND VENUE

         7.    PBA is without knowledge or information sufficient to form a belief about the

truth of the allegations in footnote 4 and therefore they are denied. PBA admits the remainder of

the allegations of Paragraph 7.

         8.    PBA admits that the Committee filed its Preliminary Objection of Official

Committee of Unsecured Creditors to Motion of PBA Funds for Payment of Rent Dated

February 13, 2018, at Bankr. Dkt. No. 2586, and the FOMB filed its Objection of Financial

Oversight and Management Board to Motion of PBA Funds for the Payment of Rent, at Bankr.

Dkt. No. 2587 (the “Objections”).      PBA refers to the Objections for their contents.      The

allegations of Paragraph 8 are otherwise denied.

         9.    PBA admits that this Court entered its Order Resolving the Motion of the PBA

Funds for the Payment of Rent, at Bankr. Dkt. No. 2716 (the “Order”). PBA refers to the Order

for its contents. The allegations of Paragraph 9 are otherwise denied.

         10.   PBA refers to the Order for its contents. The allegations of Paragraph 10 are

otherwise denied.

         11.   PBA refers to 28 U.S.C. § 2201(a) for its contents. The remainder of Paragraph

                                                   4
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                   Desc: Main
                          Document Page 5 of 14


11 asserts legal conclusions for which no response is required; to the extent a response is

required, the allegations are denied. The allegations in Paragraph 11 are otherwise denied.

         12.   PBA refers to PROMESA for its contents. The remainder of Paragraph 12 asserts

legal conclusions for which no response is required; to the extent a response is required, the

allegations are denied. The allegations in Paragraph 12 are otherwise denied.

         13.   PBA refers to PROMESA for its contents. The remainder of Paragraph 13 asserts

legal conclusions for which no response is required; to the extent a response is required, the

allegations are denied. The allegations in Paragraph 13 are otherwise denied.

                                           IV.
                                       BACKGROUND

I.       Overview of PBA

         14.   PBA admits that it is an instrumentality of the Commonwealth governed by a

seven-member board, the members of which are, directly or by virtue of their holdings positions

in the Executive Branch of the Commonwealth, appointed by the Governor of Puerto Rico with

the advice and consent of the Senate. The allegations of Paragraph 14 are otherwise denied.

         15.   PBA refers to the Enabling Act for its contents. The allegations of Paragraph 15

are otherwise denied.

II.      The PBA Bonds

         16.   PBA refers to the referenced bond resolutions and legislation for their contents.

The allegations of Paragraph 16 are otherwise denied.

         17.   PBA admits that more than $4 billion in aggregate principal amount of PBA

Bonds remain outstanding but is without knowledge or information sufficient to form a belief

about the exact amount of the aggregate principal amount of outstanding PBA Bonds. PBA is

without knowledge or information sufficient to form a belief about the truth of the remaining


                                                5
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                     Desc: Main
                          Document Page 6 of 14


allegations in Paragraph 17 and therefore they are denied

          18.   PBA refers to the referenced legislation and bond resolutions for their content.

The allegations of Paragraph 18 are otherwise denied.

          19.   PBA admits that the PBA Bonds are not secured by mortgages on any of the PBA

Facilities or by an assignment of the Leases. PBA refers to the referenced bond resolutions for

their contents. The allegations of Paragraph 19 are otherwise denied.

III.      The Leases

          20.   PBA admits that the PBA Annual Financial Information and Operating Data

Report, dated April 28, 2017, discloses more than $4 billion in aggregate principal amount of

PBA Bonds outstanding for the fiscal year ended June 30, 2016, but is without knowledge or

information sufficient to form a belief about the exact amount of the aggregate principal amount

of outstanding PBA Bonds as of the date of this pleading. PBA is without knowledge or

information sufficient to form a belief about the exact number of “Leases” in effect between

PBA and “Lessees,” as those terms are defined in the Complaint, as of the date of this pleading

and therefore the allegation in this regard is denied. PBA refers to the referenced Leases for their

contents. The allegations of Paragraph 20 are otherwise denied.

          21.   PBA admits that the lessees under some of the referenced Leases are not Debtors.

PBA refers to the Leases for their contents. The allegations of Paragraph 21 are otherwise

denied.

          22.   PBA refers to the referenced Leases for their contents.        The allegations of

Paragraph 22 are otherwise denied.

          23.   PBA refers to the referenced Leases for their contents.        The allegations of

Paragraph 23 are otherwise denied.



                                                 6
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                    Desc: Main
                          Document Page 7 of 14


IV.      Debt Service Disguised as “Rent” Payments

         24.   PBA refers to the referenced legislation and bond resolutions for their contents.

The remainder of Paragraph 24 asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations are denied. The allegations of Paragraph 24 are

otherwise denied.

         25.   PBA refers to the referenced Leases for their contents.         The remainder of

Paragraph 25 asserts legal conclusions for which no response is required; to the extent a response

is required, the allegations are denied. The allegations of Paragraph 25 are otherwise denied.

         26.   PBA refers to the referenced Leases and bond resolution for their contents. The

allegations of Paragraph 26 are otherwise denied.

         27.   PBA refers to the referenced Leases and relevant bond resolutions for their

contents. The allegations of Paragraph 27 are otherwise denied.

         28.   PBA refers to the referenced Leases and bond resolution for their contents. The

allegations of Paragraph 28 are otherwise denied.

         29.   PBA refers to the referenced Leases for their contents.         The remainder of

Paragraph 29 asserts legal conclusions for which no response is required; to the extent a response

is required, the allegations are denied. The allegations of Paragraph 29 are otherwise denied.

         30.   PBA refers to the referenced Leases for their contents.        The allegations of

Paragraph 30 are otherwise denied.

         31.   PBA refers to the referenced Leases for their contents.         The remainder of

Paragraph 31 asserts legal conclusions for which no response is required; to the extent a response

is required, the allegations are denied. The allegations of Paragraph 31 are otherwise denied.

         32.   PBA refers to the referenced Leases for their contents.         The remainder of

Paragraph 32 asserts legal conclusions for which no response is required; to the extent a response

                                                7
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                     Desc: Main
                          Document Page 8 of 14


is required, the allegations are denied. The allegations of Paragraph 32 are otherwise denied.

V.       Ownership and Occupation of “Leased” Premises

         33.     PBA refers to the referenced Leases for their contents.          PBA is without

knowledge or information sufficient to form a belief about whether “the Commonwealth owns

the property subject to the Subleases” or whether “the Commonwealth will continue to own the

property and may occupy and use it as the Commonwealth sees fit” when the referenced Leases

terminate and therefore the allegations are denied. Paragraph 33 further asserts legal conclusions

for which no response is required; to the extent a response is required, the allegations are denied.

The allegations of Paragraph 33 are otherwise denied.

         34.     PBA refers to the referenced Leases for their contents.          PBA is without

knowledge or information sufficient to form a belief about whether the Lessees will be able to

continue using the properties following termination of the Leases and therefore the allegation is

denied. Paragraph 34 further asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations are denied. The allegations of Paragraph 34 are

otherwise denied.

         35.      PBA admits that a portion of the payments from the Leases are used to pay the

PBA Bonds.        PBA refers to the referenced Leases for their contents.       The allegations of

Paragraph 35 are otherwise denied.

                                            V.
                                  FIRST CAUSE OF ACTION

                                       28 U.S.C. § 2201(a)
                                Bankruptcy Code Section 365(d)(3)
             (Declaration that Leases are not Subject to Section 365(d)(3) Treatment)

         36.     In response to Paragraph 36, PBA adopts and re-asserts its responses to all prior

paragraphs of the Complaint as though fully set forth at length herein.


                                                 8
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                    Desc: Main
                          Document Page 9 of 14


         37.   PBA refers to PROMESA and the Bankruptcy Code for their contents. The

remainder of Paragraph 37 asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations are denied. The allegations of Paragraph 37 are

otherwise denied.

         38.   PBA refers to the referenced legislative materials and treatise for their contents.

The allegations of Paragraph 38 are otherwise denied.

         39.   PBA refers to the referenced Leases for their contents.         The remainder of

Paragraph 39 asserts legal conclusions for which no response is required; to the extent a response

is required, the allegations are denied. The allegations of Paragraph 39 are otherwise denied.

         40.   PBA refers to the referenced Leases for their contents.         The remainder of

Paragraph 40 asserts legal conclusions for which no response is required; to the extent a response

is required, the allegations are denied. The allegations of Paragraph 40 are otherwise denied.

         41.   PBA refers to the referenced Leases and relevant legislation for their contents.

The remainder of Paragraph 41 asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations are denied. The allegations of Paragraph 41 are

otherwise denied.

         42.   PBA admits that a portion of the rents from the Leases are used to pay obligations

related to the PBA Bonds. PBA admits that the Commonwealth may own properties subject to

some of the Leases and, in some cases, may continue to own such properties at the end of the

Lease. PBA refers to the referenced Leases for their contents. The remainder of Paragraph 42

asserts legal conclusions for which no response is required; to the extent a response is required,

the allegations are denied. The allegations of Paragraph 42 are otherwise denied.

         43.   PBA refers to the referenced Leases for their contents.         The remainder of



                                                9
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                    Desc: Main
                         Document Page 10 of 14


Paragraph 43 asserts legal conclusions for which no response is required; to the extent a response

is required, the allegations are denied. The allegations of Paragraph 43 are otherwise denied.

         44.   Paragraph 44 asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations are denied. The allegations of Paragraph 44 are

otherwise denied.

                                          VI.
                                 SECOND CAUSE OF ACTON

                                  28 U.S.C. § 2201(a)
                     Bankruptcy Code Sections 503(b) and 507(a)(2)
(Declaration that PBA Does Not Have Administrative Claim Against Debtors Under Leases
                        and that Any Such Claim is Disallowed)

         45.   In response to Paragraph 45, PBA adopts and re-asserts its responses to all prior

paragraphs of the Complaint as though fully set forth at length herein.

         46.   PBA refers to PROMESA and the Bankruptcy Code for their contents. The

remainder of Paragraph 46 asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations are denied. The allegations in Paragraph 46 are

otherwise denied.

         47.   PBA refers to the referenced Leases for their contents.         The remainder of

Paragraph 47 asserts legal conclusions for which no response is required; to the extent a response

is required, the allegations are denied. The allegations in Paragraph 47 are otherwise denied.

         48.   Paragraph 48 asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations are denied.




                                                 10
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                     Desc: Main
                         Document Page 11 of 14


                                           VII.
                                  THIRD CAUSE OF ACTION

                                  28 U.S.C. § 2201(a)
                   Bankruptcy Code Sections 365(d)(3), 502, and 503(b)
 (Declaration that Non-Debtor Leases are Not Subject to Section 365(d)(3) Treatment, Do
       Not Give Rise to Administrative Claim, and Any Such Claim is Disallowed)

         49.   In response to Paragraph 49, PBA adopts and re-asserts its responses to all prior

paragraphs of the Complaint as though fully set forth at length herein.

         50.   Paragraph 50 asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations in Paragraph 50 are denied.

         51.   PBA refers to the Bankruptcy Code for its contents. The remainder of Paragraph

51 asserts legal conclusion for which no response is required; to the extent a response is required,

the allegations are denied. The allegations of Paragraph 51 are otherwise denied.

         52.   PBA refers to the referenced Leases for their contents.         The allegations of

Paragraph 52 are otherwise denied.

         53.   Paragraph 53 asserts legal conclusions for which no response is required; to the

extent a response is required, the allegations are denied.


                                     PRAYER FOR RELIEF

         54.   The “Prayer for Relief” in the Complaint contains legal conclusions for which no

response is required; to the extent a response is required, the allegations in the “Prayer for

Relief” are denied.

                                       VIII.
                        DEFENSES AND AFFIRMATIVE DEFENSES

         55.   Without conceding any applicable burden of proof, PBA alleges the following

defenses/affirmative defenses to the claims set forth in the Complaint.



                                                 11
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                        Desc: Main
                         Document Page 12 of 14


I.        First Defense/Affirmative Defense

          56.    The Plaintiffs fail to state a claim upon which relief can be granted.

II.       Second Defense/Affirmative Defense

          57.    The claims are barred by Bankruptcy Code section 365(d), as incorporated by

PROMESA.

III.      Third Defense/Affirmative Defense

          58.    The claims are inconsistent with and barred by the terms of the applicable Leases.

IV.       Fourth Defense/Affirmative Defense

          59.    The claims are inconsistent with and barred by the terms of the applicable bond

resolutions.

V.        Fifth Defense/Affirmative Defense

          60.    The claims are inconsistent with, contrary to, or barred by the Enabling Act, other

applicable Puerto Rico law, and/or public policy.

VI.       Sixth Defense/Affirmative Defense

          61.    Plaintiffs have an adequate remedy at law, and no basis exists for any equitable

relief.

VII.      Seventh Defense/Affirmative Defense

          62.    To the extent that PBA has valid statutory, contractual, common law, civil law, or

equitable defenses as to any claim, PBA incorporates and asserts all such defenses.

                                   RESERVATION OF RIGHTS

          63.    PBA reserves the right to supplement or amend its answer to set forth additional

defenses, crossclaims, counterclaims, and/or facts in support thereof.

                                              PRAYER

          Wherefore, PBA respectfully requests that this Court enter judgment in its favor and


                                                  12
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                   Desc: Main
                         Document Page 13 of 14


against the Plaintiffs, and award PBA all other and further relief to which it may be entitled at

law or in equity.

Dated: January 28, 2019                          Respectfully submitted,
Dallas, Texas
                                                    By: /s/ Julio J. Pagan Perez
                                                    Julio J. Pagan Perez
                                                    USDC PR No. 223004
                                                    Telephone: (787) 607-0906
                                                    julio.pagan@g2la.com

                                                 THE GARFFER GROUP OF LEGAL
                                                 ADVISORS, LLC
                                                 419 Calle De Diego
                                                 Suite 311 Urb Santa Barbara
                                                 San Juan, Puerto Rico 00923
                                                 Telephone: (787) 545-4455

                                                 -and-

                                                 NORTON ROSE FULBRIGHT US LLP

                                                 Toby L. Gerber (pro hac vice pending)
                                                 Bob B. Bruner (pro hac vice pending)
                                                 2200 Ross Avenue, Suite 3600
                                                 Dallas, Texas 75201-7932
                                                 Telephone: (214) 855-8000
                                                 Facsimile: (214) 855-8200
                                                 toby.gerber@nortonrosefulbright.com
                                                 bob.bruner@nortonrosefulbright.com

                                                 Lawrence A. Bauer (pro hac vice pending)
                                                 1301 Avenues of the Americas
                                                 New York, New York 10019-6022
                                                 Telephone: (212) 318-3078
                                                 lawrence.bauer@nortonrosefulbright.com

                                                 Peter L. Canzano (pro hac vice pending)
                                                 799 9th Street NW, Suite 1000
                                                 Washington, D.C. 20001
                                                 Telephone: (202) 662-4760
                                                 peter.canzano@nortonrosefulbright.com

                                                 ATTORNEYS FOR PUERTO RICO PUBLIC
                                                 BUILDINGS AUTHORITY


                                               13
73956791.8
Case:18-00149-LTS Doc#:20 Filed:01/28/19 Entered:01/28/19 15:24:35                      Desc: Main
                         Document Page 14 of 14




                                 CERTIFICATE OF SERVICE

I hereby certify that on this date, we electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system which will send notice electronically to all counsel of record, and will

provide hard copies to the Court and United States Trustee as soon as practical after the filing of

the foregoing, consistent with the Court’s October 22, 2018 Seventh Amended Case

Management Order. See Docket No. 4086-1.



                               /s/s Julio J. Pagan Perez
                               Julio J. Pagan Perez
                               USDC PR No. 223004
                               Telephone: (787) 607-0906
                               julio.pagan@g2la.com




                                                 14
73956791.8
